United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 00-1103MN
                                 _____________

Roger Clausen,                          *
                                        *
              Appellant,                *
                                        *
       v.                               * On Appeal from the United
                                        * States District Court
North Central Blood Services, formerly * for the District of
known as St. Paul Regional Blood        * Minnesota.
Services, a division of the American    *
Red Cross, a foreign corporation;       * [Not To Be Published]
Immanuel-St. Joseph's Hospital, a       *
division of the Mayo Health System,     *
                                        *
              Appellees.                *
                                   ___________

                         Submitted: December 28, 2000
                             Filed: January 9, 2001
                                 ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

      Roger Clausen appeals from the District Court’s1 grant of summary judgment to
defendants in his action against North Central Blood Services and Immanuel-St.


      1
      The Hon. James M. Rosenbaum, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Hon. Franklin L. Noel,
Chief Magistrate Judge for the District of Minnesota.
Joseph’s Hospital under theories of negligence, strict liability, breach of warranty, and
negligent misrepresentation.

       To establish each of his pleaded claims, Clausen had to demonstrate that
contaminated blood was the proximate cause of his injury. After de novo review, we
conclude the judgment was proper because the uncontroverted evidence clearly
demonstrated an absence of causation. See Dulany v. Carnahan, 132 F.3d 1234, 1237
(8th Cir. 1997) (standard of review); Smith v. Brutger Co., 569 N.W.2d 408, 423-14
(Minn. 1997) (negligent misrepresentation); Johnson v. Minnesota, 553 N.W.2d 40, 49
(Minn. 1996) (negligence); Drager by Gutzman v. Aluminum Indus. Corp., 495
N.W.2d 879, 882 (Minn. App. 1993) (strict products liability); Craft Tool & Die Co.
v. Payne, 385 N.W.2d 24, 26 (Minn. App. 1986) (breach of warranty). We also
conclude the District Court did not abuse its discretion in denying Clausen’s motion for
a continuance. See Dulany, 132 F.3d at 1238 (standard of review); United States v.
Light, 766 F.2d 394, 397-98 (8th Cir. 1985) (per curiam) (nonmoving party must show
that opposition is meritorious, and must affirmatively demonstrate how postponement
of ruling will enable him to rebut moving party’s showing of absence of genuine issue
of fact).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-